Dear Mayor Dupuis:
As the elected mayor of the Town of Erath1, you ask this office to advise if state law prohibits the elected chief of police's wife from campaigning for or holding office as a member of the board of aldermen. In the event she is elected alderwoman, you also ask if state law restricts her votes on matters relative to her husband, the chief of police, and his office.
While we are not advised of the employment status, if any, of the chief's wife, note that if she holds a position of classified employment, state law governing civil service employees would prohibit her from campaigning for or holding elective office. An employee in the classified service may not "participate or engage in political activity" or "be a candidate for nomination or election to public office . . ." See La.Const. Art. X, § 9.
In the absence of classified employment, it is the opinion of this office that no state law prohibits her from campaigning for public office. Further, the Dual Officeholding and Dual Employment Law, La.R.S. 42:61, et seq., is invoked by the holding of two or more positions of public office and/or employment, but is inapplicable to a discussion of a person's campaign activities. In other words, the dual officeholding provisions do not prohibit the chief's wife from campaigning for elective office, and would become applicable only where the wife held another position of public office or employment while serving as alderwoman. *Page 2 
Finally, your question concerning the her ability to serve as alderwoman while her husband serves as the town's chief of police, and your question concerning any restrictions on her votes cast as alderwoman relative to the chief and his office, are both questions to be examined under the Louisiana Code of Governmental Ethics, La.R.S. 42:1111, et seq. You may contact the Louisiana State Board of Ethics for an opinion in this matter, as issues under the Code of Governmental Ethics are addressed by advisory ruling of the Board. Correspondence should be directed to the Louisiana State Board of Ethics, P.O. Box 4368, Baton Rouge, LA 70821, phone 225-219-5600.
We hope the foregoing is helpful to you. Should you have other questions with which we may provide assistance, please contact this office.
Very truly yours,
JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
BY: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:arg
1 The Town of Erath is a Lawrason Act municipality, governed by the provisions of La.R.S. 33:321, et seq.